        Case 1:19-cv-02565-ADC Document 42-1 Filed 01/02/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

TERRI COWGILL,                     )
                                   )
     Plaintiff,                    )
                                   )
  v.                               )
                                   )                   CASE NO. 1:19-cv-02565-ADC
FIRST DATA TECHNOLOGIES, INC., and )
FISERV SOLUTIONS, LLC,             )
                                   )
     Defendants.                   )
                                   )
                                   )


           MEMORANDUM IN SUPPORT OF DEFENDANT FIRST DATA
       TECHNOLOGIES, INC.’S MOTION TO STRIKE PLAINTIFF’S EXHIBITS

       Defendant First Data Technologies, Inc. (“First Data”) files this Memorandum of Law in

support of its Motion to Strike the exhibits to Plaintiff Terri Cowgill’s (“Plaintiff”) opposition to

First Data’s Motion to Dismiss Counts III and IV of Plaintiff’s Complaint.

I.     Introduction.

       First Data moved to dismiss Plaintiff’s Family and Medical Leave Act (“FMLA”) claim

in Count III of the Complaint under Fed. R. Civ. P. 12(b)(6) for failure to state a claim (because

the claim is time barred).      First Data also moved to dismiss Plaintiff’s Americans with

Disabilities Act (“ADA”) Retaliation Claim under Fed. R. Civ. P. 12(b)(1) for lack of subject

matter jurisdiction (because Plaintiff failed to exhaust her administrative remedies regarding that

claim). In her response papers, Plaintiff attached a number of exhibits. Plaintiff attached three

exhibits to her “Response to First Data Technologies, Inc.’s Motion to Dismiss Count III.”

Plaintiff describes Exhibit 1 as a “letter explaining the sequence of events” regarding her efforts

to file her Charge with the EEOC. Plaintiff states that Exhibit 2 is “confirmation” that the letter



                                                 1
        Case 1:19-cv-02565-ADC Document 42-1 Filed 01/02/20 Page 2 of 5



“was signed for by the EEOC.” Exhibit 3 appears to reflect the EEOC’s intake notes for

Plaintiff’s Charge.

       Plaintiff attached two exhibits to her “Response to Defendant First Data Technologies,

Inc.’s Motion to Dismiss Count IV.” Exhibit 1 appears to be the same EEOC intake notes

previously referenced herein. Exhibit 2 appears to reflect Plaintiff’s e-mail correspondence with

the EEOC regarding points made by First Data in its position statement.

       The exhibits attached to Plaintiff’s Response to First Data’s Motion to Dismiss Counts III

and IV of the Complaint should be stricken because they refer to matters outside the pleadings

and because Plaintiff made no showing of authenticity required for consideration.

II.    The Exhibits to Plaintiff’s Response to First Data’s Motion to Dismiss Counts III
       and IV of the Complaint Improperly Refer to Matters Outside the Pleadings.

       Generally, a court may not consider matters outside the pleadings when ruling on a

motion to dismiss pursuant to Rule 12(b)(6). Glenn v. Wells Fargo Bank, N.A., No. CV PX 15-

3058, 2017 WL 371956, at *12 (D. Md. Jan. 26, 2017), aff'd, 710 F. App'x 574 (4th Cir. 2017).

“The Court may consider only such sources outside the complaint that are, in effect, deemed to

be part of the complaint, for example, documents incorporated into the complaint by reference

and matters of which a court may take judicial notice.” In re Under Armour Sec. Litig., No. CV

RDB-17-0388, 2019 WL 3892319, at *1 (D. Md. Aug. 19, 2019). Such documents must be

“integral” to the complaint and their authenticity must not be disputed. Glenn, 2017 WL 371956,

at *12. “To be ‘integral,’ a document must be one ‘that by its very existence, and not the mere

information it contains, gives rise to the legal rights asserted.’” Id. (quoting Chesapeake Bay

Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D. Md. 2011)).

       Plaintiff’s exhibits should be stricken as none were attached to, referenced in, or

otherwise integral to Plaintiff’s Complaint. Therefore, the Court should not consider these


                                               2
        Case 1:19-cv-02565-ADC Document 42-1 Filed 01/02/20 Page 3 of 5



exhibits when analyzing First Data’s Motion. See Glenn, 2017 WL 371956, at *12 (declining to

consider exhibits filed in support of plaintiff’s opposition to motion to dismiss because those

documents “d[id] not form the basis of Plaintiff’s claims and [were] not necessary to resolve the

Motion to Dismiss”).

III.   The Exhibits to Plaintiff’s Opposition to First Data’s Motion to Dismiss Counts III
       and IV of the Complaint Lack Authenticity.

       In determining whether subject matter jurisdiction exists, the Court may consider

evidence outside the pleadings without converting the proceeding to one for summary judgment.

Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991); Niamath v. SCMD, LLC, No. CV GLR-14-1809, 2018 WL 9945848, at *1 (D. Md. May

30, 2018).   However, the standard applicable to summary judgment motions applies—“the

nonmoving party [must] set forth specific facts, beyond her pleadings, to show that a genuine

issue of material fact exists.” Niamath, 2018 WL 9945848, at *1. And, like in a summary

judgment proceeding, “a party must be able to present the materials it cites in a form that would

be admissible in evidence.” Id. at *2 (internal quotation marks omitted); see also Frazier v. Dep't

of Juvenile Servs., No. CIV. JFM-10-843, 2011 WL 5592890, at *4 (D. Md. Nov. 15, 2011)

(“[I]t is well established that unsworn, unauthenticated documents cannot be considered on a

motion for summary judgment.”) (citations omitted).

       All of Plaintiff’s exhibits should be stricken as they lack any reasonable level of

authenticity and thus would not be admissible in evidence. See Fed. R. Evid. 901(a) (“To satisfy

the requirement of authenticating … an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it is.”). Indeed, Plaintiff

has offered no sworn statements or any other form of authentication to establish that these

exhibits are what she claims they are; as such they should be stricken.


                                                  3
        Case 1:19-cv-02565-ADC Document 42-1 Filed 01/02/20 Page 4 of 5



                                          CONCLUSION

       For the foregoing reasons, Defendant First Data Technologies, Inc. respectfully requests

that its Motion to Strike Plaintiff’s Exhibits be granted.



Dated: January 2, 2020                         Respectfully Submitted,

                                                 /s/ Heather S. Goldman
                                               Heather S. Goldman, D. Md. Bar #18951
                                               Bryan J. Harrison, D. Md. Bar # 19165
                                               Charles B. Jellinek (admitted pro hac vice)
                                               BRYAN CAVE LEIGHTON PAISNER LLP
                                               1155 F Street, NW, Suite 700
                                               Washington, D.C. 20004
                                               Telephone: (202) 508-6311
                                               Facsimile: (202) 508-6200
                                               E-mail: heather.goldman@bclplaw.com

                                               Attorneys for Defendants




                                                  4
        Case 1:19-cv-02565-ADC Document 42-1 Filed 01/02/20 Page 5 of 5



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 2nd day of January 2020, the foregoing was

filed with Court’s electronic CM/ECF filing system and also sent via U.S. Mail and email to the

following:

                                    Terri Cowgill
                                    121 E. North Street
                                    Waynesboro, PA 17268

                                    terricowgill@hotmail.com

                                    Plaintiff (Pro Se)


                                                    /s/ Heather S. Goldman
                                                   Heather S. Goldman
